Fourth Court of Appeals
                                San Antonio, Texas
                                      March 28, 2018

                                   No. 04-17-00365-CV

           WELLINGTON INSURANCE COMPANY and Richard Barkumme,
                              Appellants

                                             v.

                                   Victor BANUELOS,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVF001922D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the appellee’s motion for rehearing and the motion is hereby
DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court